 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      CALVIN MALONE, et al.,
                                                              CASE NO. 3:14-cv-05974-RBL-JRC
11                             Plaintiffs,
                                                              ORDER APPOINTING COUNSEL
12              v.                                            AND SETTING DEADLINE FOR
                                                              JOINT STATUS REPORT
13      KEVIN W. QUIGLEY, et al.,

14                             Defendants.

15

16          This matter is before the Court on the District Court’s Order Denying Objection to

17   Magistrate Judge Ruling. Dkt. 203.

18          The Court hereby appoints Paul Meiklejohn and Stefan Szpajda of the law firm Dorsey

19   and Whitney LLP, 701 Fifth Avenue, Suite 6100, Seattle, WA 98104, (206) 903-8800,

20   meiklejohn.paul@dorsey.com and szpajda.stefan@dorsey.com, as counsel for plaintiffs pursuant

21   to the “Plan and Rules of the United States District Court for the Western District of Washington

22   at Tacoma for the Representation of Pro Se Litigants.”

23

24

     ORDER APPOINTING COUNSEL AND SETTING
     DEADLINE FOR JOINT STATUS REPORT - 1
 1          Counsel are directed to file a Notice of Appearance on or before December 2, 2019. If

 2   counsel are unable for a reason set forth in the Rules to assume this representation, a motion for

 3   relief from appointment should immediately be filed with the assigned judge.

 4           In the event that plaintiffs prevail, appointed counsel may move for an award of

 5   attorney’s fees under any applicable authority. The Court is unable to assure counsel of

 6   compensation from any other source, however.

 7          The Court further directs that on or before December 20, 2019, the parties shall confer

 8   and file a joint status report proposing a deadline for plaintiffs’ response to defendants’ summary

 9   judgment motion and for defendants’ reply brief in support of their summary judgment motion

10   (Dkt. 191), as well as any other relevant matters. Defendants’ pending summary judgment

11   motion (Dkt. 191) remains stayed until the Court has received the joint status report and issued

12   an appropriate scheduling order in this matter.

13          The Clerk is directed to send a copy of this Order to plaintiffs, to counsel for plaintiffs,

14   and to counsel for defendants.

15          Dated this 21st day of November, 2019.

16

17

18                                                         A
                                                           J. Richard Creatura
19
                                                           United States Magistrate Judge
20

21

22

23

24

     ORDER APPOINTING COUNSEL AND SETTING
     DEADLINE FOR JOINT STATUS REPORT - 2
